Title: To Thomas Jefferson from Arthur S. Brockenbrough, 19 December 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        Dear Sir
                        
                            
                            
                        
                    I send you the proctors acct for sums paid from april to october last. also a statement of what is due from the University Va to Undertakers for Nov: 1822 and all  New proposals I have received for the work of the Library as yet. Messrs Dinsmore & Neilson I suppose will hand  in  proposals for all the woodwork:—I have had some conversation with F & Chamberlain the Philadelphia brick layers relative  to the laying the bricks provided we can have them made, which I think we can  do upon as good terms as other persons for brick work done in that way will not cost perhaps as muchas Perry asks & I am satisfied it  more to my satisfaction—if I have any thing to do  if any thing more is wanting please drop me a line by the boy I am Sir respectfully your Obt Sevt
                        A. S. BrockenbroughP.S. Mr Garretts acct that you Co I sent to Mr Dawson with all  he has promised to return it  by the first opportunity which I will send it you A. S. B—hIf you think proper you can return the proposals for the Library